Filed 10/27/21 P. v. Graves CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F081809
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. VCF396437)
                    v.

    RYAN ALAN GRAVES,                                                                     OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Tulare County. Melinda
Myrle Reed, Judge.
         John L. Staley, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




*        Before Poochigian, Acting P. J., Peña, J. and Snauffer, J.
                          STATEMENT OF APPEALABILITY
       This appeal is from a final judgment after a no contest plea. The final judgment
disposed of all issues between the parties and is authorized under Penal Code1
section 1237, subdivision (a).
                              STATEMENT OF THE CASE
       An information filed on July 9, 2020, alleged Ryan Alan Graves committed the
following violation of the Penal Code: (1) failure to update sex offender registration
(§ 290.012, subd. (a); count 1), a felony; and (2) transient violation of the registration law
(§ 290.011, subd. (a); count 2). The information also alleged Graves was not eligible for
probation pursuant to section 1203, subdivision (e)(4).
       On August 19, 2020, Graves pled no contest to both counts of the information. In
case No. VCF389301, Graves pled no contest to misdemeanor possession of a controlled
substance in violation of Health and Safety Code section 11377, subdivision (a). In case
No. VCF389459, Graves pled no contest to felony possession of a controlled substance in
violation of Health and Safety Code section 11377, subdivision (a). Graves admitted that
he violated his probation in case Nos. VCF351438 and VCF366366 because of his pleas
in these cases. The trial court sentenced Graves to time served for case No. VCF389301.
       On September 30, 2020, Graves was sentenced on the remaining cases. The trial
court denied his request for probation and his request for additional custody credits for
case No. VCF396437. The trial court sentenced him as follows:

       • For case No. VCF396437 – 16 months in state prison. The trial court
         dismissed count two pursuant to a motion by the prosecution. Graves was
         awarded 143 days of actual custody credits and 140 days of conduct credits.

       • For case No. VCF389459 – a concurrent 16-month term. Graves was awarded
         184 days of actual custody credits and 184 days of conduct credits.



       1   Unlabeled statutory references are to the Penal Code.


                                              2.
      • For case No. VCF366366 – 16 months in state prison. This was a conviction
        for vandalism in violation of section 594, subdivision (a). The trial court did
        not impose any custody time for count two. Graves was awarded 322 days of
        actual custody credits and 322 days of conduct credits.

      • For case No. VCF351438 – 16 months in state prison. This was a conviction
        for indecent exposure in violation of section 314, subdivision 1 and felony
        burglary in violation of section 459. Graves was awarded 366 days of actual
        custody credits and 366 days of conduct credits.
      On September 30, 2020, Graves filed a timely notice of appeal for case
No. VCF396437.
                               STATEMENT OF FACTS2
Case No. VCF396437
      On January 23, 2020, police officers from the Visalia Police Department
conducted a sex offender compliance check for Graves. The California Sex and Arson
Registry stated Graves was not in compliance with the registration requirement.
Attempts to contact Graves via telephone and at the Saint Johns River and Visalia Rescue
Mission were unsuccessful. Charges were filed against Graves for failing to register.
Case No. VCF389459
      On June 30, 2019, police officers from the Visalia Police Department saw Graves
sitting on a bench. Graves said he was on probation. Graves was searched and the
officers found three hypodermic syringes and approximately 2.5 grams of
methamphetamine.
Case No. VCF366366
      On May 31, 2018, Graves brandished a knife and vandalized with a rock a vehicle
belonging to Diamond Motors.




      2   Taken from the probation officer’s report.


                                             3.
Case No. VCF351438
       On May 19, 2017, Graves masturbated while inside Riverbend School and took
M.M.’s purse, car keys, and school laptop.
                            APPELLATE COURT REVIEW
       Graves’s appointed appellate counsel has filed an opening brief that summarizes
the pertinent facts, raises no issues, and requests this court to review the record
independently. (People v. Wende (1979) 25 Cal.3d 436.) The opening brief also includes
the declaration of appellate counsel indicating Graves was advised he could file his own
brief with this court. By letter on February 5, 2021, we invited Graves to submit
additional briefing. To date, he has not done so.
       Having undertaken an examination of the entire record, we find no evidence of
ineffective assistance of counsel or any other arguable error that would result in a
disposition more favorable to Graves.
                                      DISPOSITION
       The judgment is affirmed.




                                              4.